SOMMERVILLE, J.
The state moves to dismiss this appeal, for the reason that it was not asked for within the delay allowed by law.
The sentence in this case was pronounced on • Monday, April 26, 1913, and the motion for appeal was filed on Monday, May 5, 1913, more than three days after sentence.
The law is:
“That appeals to the Supreme Court in criminal cases, allowable under the Constitution of 1898 [article 85], shall be taken by motion, either verbally or in writing, in open court, within three days after the sentence shall have been pronounced.” Act No. 108 of 1898, § 1, p. 155; State v. Rollins, 125 La. 297, 51 South. 204.
The appeal is dismissed.